Case 2:19-cr-00011-JRG-RSP Document 36 Filed 05/24/21 Page 1 of 2 PageID #: 113




                            UNITED STATES DISTRICT COURT

                              EASTERN DISTRICT OF TEXAS

                                   MARSHALL DIVISION

 UNITED STATES OF AMERICA                     '
                                              '
 V.                                           '             NO. 2:19cr11
                                              '             (Judge Gilstrap/Payne)
 BEAU DANIEL MERRYMAN                         '



                           DEFENDANT'S MOTION TO SEAL A
                             MOTION FOR CONTINUANCE

 TO THE HONORABLE JUDGE OF THE UNITED STATES DISTRICT COURT FOR THE
 EASTERN DISTRICT OF TEXAS:

        COMES NOW Defendant, BEAU DANIEL MERRYMAN, by and through his

 undersigned attorney, and pursuant to Local Rule CR-49, files this Motion to Seal and Order.

                             CERTIFICATE OF CONFERENCE

       On May 21, 2021, counsel for Defendant spoke with Assistant United States Attorney,

Ryan Locker and he is not opposed to the granting of this motion.

                                        CONCLUSION

       WHEREFORE, Defendant prays this Court enter an order granting the said Sealed Motion

filed by the Defendant.

                                                   Respectfully submitted,

                                                   /s/ Kenneth R. Hawk, II
                                                   KENNETH R. HAWK, II
                                                   Assistant Federal Defender
                                                   Eastern District of Texas
                                                   110 North College, Suite 1122
                                                   Tyler, Texas 75702
                                                   (903) 531-9233
                                                   FAX: (903) 531-9625
                                                   Texas Bar Number: 09243650
                                                   Attorney for Defendant
Case 2:19-cr-00011-JRG-RSP Document 36 Filed 05/24/21 Page 2 of 2 PageID #: 114




                                 CERTIFICATE OF SERVICE


         I hereby certify that a true and correct copy of the above and foregoing instrument has been
furnished to Ryan Locker, Assistant U.S. Attorney, presently assigned to this case, via electronic
filing, on this the 21st day of March, 2021.




                                                     /s/ Kenneth R. Hawk, II


                                                     KENNETH R. HAWK, II
                                                     Assistant Federal Defender
